ORDER
WHEREAS, on May 10,1995, the Director of the Office of Lawyers Professional Responsibility filed a petition for revocation of probation and for further disciplinary action pursuant to Rule 12(a), Rules on Lawyers Professional Responsibility, alleging respondent Mark T. Weems has committed professional misconduct warranting disbarment; and
WHEREAS, on May 10, 1995, the Director’s office filed a Petition for Temporary Suspension pursuant to Rule 16, Rules on Lawyers Professional Responsibility, based upon the misconduct alleged in the petition; and
WHEREAS, a Stipulation For Temporary Suspension was entered June 2, 1995, between Marcia A. Johnson, Director of the Office of Lawyers Professional Responsibility and respondent Mark T. Weems,
IT IS HEREBY ORDERED:
1. That respondent, Mark T. Weems, effective 10 days from the date of this Order, is hereby temporarily suspended from the practice of law pending final determination of the disciplinary proceedings.
2. That respondent shall, within 10 days of the date of this Order, notify each of his clients of his inability to continue representation of the client and shall otherwise fully comply with the provisions of Rules 26 and 27, Rides on Lawyers Professional Responsibility.
BY THE COURT:
/s/ Sandra S. Gardebring Associate Justice